DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are presented for examination.
Claims 1-15 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
        4. The vision system as claimed in claim 1, further comprising that the power mode classifier is adapted to output a low power request to the controller to switch the power mode of the data processing device from the high-power mode to the low-power mode on the basis of  an input data in case the power mode classifier has classified the data as not requiring executing the high-power application.  
     Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahmoud et al. (US Pub. No.: 20140218529 A1: hereinafter “Mahmoud”).

    Consider claim 1:
                    Mahmoud teaches a vision system for a motor vehicle (See Mahmoud, e.g., “A vision system for a vehicle includes at least one camera having a field of view exterior the vehicle…compares a frame of captured imaged data to at least one previous frame of captured image data…the control increases the capture rate to a second capture rate…captures frames of image data at the second capture rate…the control activates a recording device to record images captured by the camera at the second capture rate…” of Abstract, ¶ [0004]-¶ [0006], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, and Fig. 12 various steps, Fig. 20 various elements), comprising: a sensing device adapted to sense data (See Mahmoud, e.g., “…capture several images or video images or a movie, preferably capturing at least one image from one or more cameras (including remote cameras), and/or optionally the system may fetch or capture or determine a status of one or more external sensors and may compare these to earlier captured data sets…” of ¶ [0032], ¶ [0041]-¶ [0048], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, and Fig. 12 various steps, Fig. 20 various elements), a data processing device adapted to process the data (See Mahmoud, e.g., “…The vision system 12 is operable to process image data captured by the cameras and may provide displayed images at a display device 16 for viewing by the driver of the vehicle…process image data to detect objects, such as objects to the rear of the subject or equipped vehicle during a reversing maneuver, or such as approaching or following vehicles or vehicles at a side lane adjacent to the subject or equipped vehicle…” of ¶ [0032], ¶ [0041]-¶ [0048], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements), wherein the data processing device comprises a controller (e.g., “…The vision system 12 is operable to process image data captured by the cameras and may provide displayed images at a display device 16 for viewing by the driver of the vehicle…” of ¶ [0041]-¶ [0048], and Fig. 1 elements 10-14) adapted to switch a power mode of the data processing device between a low-power mode and a high-power mode (See Mahmoud, e.g., “…load compare image (if not temporarily stored earlier)…calculate difference image (or other suitable object detection…load ignore mask table…decide whether to initiate recording mode (video image capturing) jump to recording procedure (and exit the cyclical wake up mode)…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements), wherein a high-power application can be executed in the high-power mode (See Mahmoud, e.g., “…(See Mahmoud, e.g., “…stay asleep if not awakened or activated by entering a higher excitation state, which may be triggered by the object detection algorithm or when the local storage memory is nearly full (and not able to conceive another image capture data set)…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements)…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements), wherein the data processing device, in the low-power mode, is adapted to execute a power mode classifier (See Mahmoud, e.g., “…decide whether to initiate recording mode (video image capturing) jump to recording procedure (and exit the cyclical wake up mode)…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements), and the power mode classifier is adapted to classify the data from the sensing device as requiring executing the high-power application or not (See Mahmoud, e.g., “…stay asleep if not awakened or activated by entering a higher excitation state, which may be triggered by the object detection algorithm or when the local storage memory is nearly full (and not able to conceive another image capture data set)…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements), and to output a high-power mode request to the controller to switch the power mode of the data processing device from the low-power mode to the high-power mode in a case the power mode classifier has classified the data as requiring executing the high-power application (See Mahmoud, e.g., “…When awake (time phases t.sub.a), the data recording system may capture several images or video images or a movie, preferably capturing at least one image from one or more cameras…fetch or capture or determine a status of one or more external sensors and may compare these to earlier captured data sets. By cyclically taking just one image at a time (such as by capturing frames of image data with a selected or determined period of time between captures…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements).

    Consider claim 2:
                   Mahmoud teaches everything claimed as implemented above in the rejection of claim 1. In addition, Mahmoud teaches further comprising the data processing device (See Mahmoud, e.g., “…load compare image (if not temporarily stored earlier)…calculate difference image (or other suitable object detection…load ignore mask table…decide whether to initiate recording mode (video image capturing) jump to recording procedure (and exit the cyclical wake up mode)…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements), in the low-power mode, is adapted to execute a low-power application (See Mahmoud, e.g., “…load compare image (if not temporarily stored earlier)…calculate difference image (or other suitable object detection…decide whether to initiate recording mode (video image capturing) jump to recording procedure (and exit the cyclical wake up mode)…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements), wherein the low-power application is separate from the power mode classifier (See Mahmoud, e.g., “…decide whether to initiate recording mode (video image capturing) jump to recording procedure (and exit the cyclical wake up mode)…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements).

    Consider claim 3:
                   Mahmoud teaches everything claimed as implemented above in the rejection of claim 1. In addition, Mahmoud teaches further comprising the data processing device, in the low-power mode, is adapted to deactivate the high-power application which requires the high-power mode (See Mahmoud, e.g., “…the system may raise the insensitivity level of all sensors more and more and the system's cyclical wake up events may increase time wise…After a longer time, such as over one week or the like, the system may be switched off…cameras may be activated when the vehicle alert or security system engages, such as when triggered by an actually detected hit…” of ¶ [0050]-¶ [0054], ¶ [0068], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements).

    Consider claim 4:
                   Mahmoud teaches everything claimed as implemented above in the rejection of claim 1. In addition, Mahmoud teaches further comprising that the power mode classifier is adapted to output a low power request to the controller to switch the power mode of the data processing device from the high-power mode to the low-power mode (See Mahmoud, e.g., “…decide whether to initiate recording mode (video image capturing) jump to recording procedure (and exit the cyclical wake up mode)…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements) on the basis of the input data in case the power mode classifier has classified the data as not requiring executing the high-power application (See Mahmoud, e.g., “…the system may raise the insensitivity level of all sensors more and more and the system's cyclical wake up events may increase time wise…After a longer time, such as over one week or the like, the system may be switched off…cameras may be activated when the vehicle alert or security system engages, such as when triggered by an actually detected hit…” of ¶ [0050]-¶ [0054], ¶ [0068], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements).

    Consider claim 5:
                   Mahmoud teaches everything claimed as implemented above in the rejection of claim 1. In addition, Mahmoud teaches further comprising the power mode classifier is adapted to output a high-power mode request after a designated amount of time (See Mahmoud, e.g., “…the system may raise the insensitivity level of all sensors more and more and the system's cyclical wake up events may increase time wise…After a longer time, such as over one week or the like, the system may be switched off…cameras may be activated when the vehicle alert or security system engages, such as when triggered by an actually detected hit…” of ¶ [0050]-¶ [0054], ¶ [0068], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements).

     Consider claim 6:
                   Mahmoud teaches everything claimed as implemented above in the rejection of claim 1. In addition, Mahmoud teaches further comprising the sensing device comprises at least one of: an imaging apparatus, a lidar device, a radar device (See Mahmoud, e.g., “…The system may record image data captured by some or all of the vehicle installed cameras (and/or remote cameras within a communication range of the equipped vehicle (such as with a X2Car communication range), such as traffic monitoring cameras at intersections or security cameras at buildings, parking lots and/or the like). Optionally, outputs of other environmental sensors of the vehicle, such as ultrasound sensors, capacitive proximity sensors, touch sensors, heartbeat sensors (such as sensors utilizing aspects of the sensors…” of ¶ [0036], ¶ [0050]-¶ [0054], ¶ [0068], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements).

    Consider claim 7:
                   Mahmoud teaches everything claimed as implemented above in the rejection of claim 1. In addition, Mahmoud teaches further comprising the high-power mode is additionally externally activatable by a control signal from an external electronic control unit (See Mahmoud, e.g., “…the vehicle communication bus (such as, for example, a vehicle CAN bus or a vehicle LIN bus or the like) may stay asleep if not awakened or activated by entering a higher excitation state…” of ¶ [0036], ¶ [0050]-¶ [0054], ¶ [0068], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements).

    Consider claim 8:
                   Mahmoud teaches everything claimed as implemented above in the rejection of claim 1. In addition, Mahmoud teaches further comprising, the power mode classifier comprises at least one of: a deep neural network, a convolutional neural network, a boosting classifier, a support vector machine (See Mahmoud, e.g., “…the system may employ a learning algorithm in which the initial counter level may lead to an enhanced or optimal balance of system awareness/inactivity and battery life. The system thus may increase the threshold degree of differences that need to be determined before triggering the system, such that a greater difference or change over time is determined before the system will be awakened or triggered…” of ¶ [0036], ¶ [0050]-¶ [0054], ¶ [0067], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements).

    Consider claim 9:
                   Mahmoud teaches everything claimed as implemented above in the rejection of claim 1. In addition, Mahmoud teaches further comprising the data processing device comprises an energy efficient accelerator, in the form of a convolutional neural network accelerator (See Mahmoud, e.g., “…the system may employ a learning algorithm in which the initial counter level may lead to an enhanced or optimal balance of system awareness/inactivity and battery life…” of ¶ [0036], ¶ [0050]-¶ [0054], ¶ [0067], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements), to execute the power mode classifier (See Mahmoud, e.g., “…decide whether to initiate recording mode (video image capturing) jump to recording procedure (and exit the cyclical wake up mode)…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements).

     Consider claim 10:
                   Mahmoud teaches everything claimed as implemented above in the rejection of claim 1. In addition, Mahmoud teaches further comprising the power mode classifier is adapted to output the high-power mode request on the basis of at least two images recorded by the sensing device (See Mahmoud, e.g., “…decide whether to initiate recording mode (video image capturing) jump to recording procedure (and exit the cyclical wake up mode)…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements).

     Consider claim 11:
                   Mahmoud teaches everything claimed as implemented above in the rejection of claim 1. In addition, Mahmoud teaches further comprising the controller is adapted to transmit a low-power application control signal to switch the low-power application or the power mode classifier on or off (See Mahmoud, e.g., “…When the vehicle data recording system is engaged over several days and the vehicle is not driven to charge it's battery…raise the insensitivity level of all sensors more and more and the system's cyclical wake up events may increase time wise…After a longer time…switched off, whereby the cameras may be activated when the vehicle alert or security system engages…” of ¶ [0036], ¶ [0050]-¶ [0054], ¶ [0068], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud in view of TAYLOR et al.  (US Pub. No.: 2016/0297324 A1: hereinafter: “TAYLOR”).

    Consider claim 12:
                   Mahmoud teaches everything claimed as implemented above in the rejection of claim 1. In addition, Mahmoud teaches “…decide whether to initiate recording mode (video image capturing) jump to recording procedure (and exit the cyclical wake up mode)…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements. However, Mahmoud does not explicitly teach further comprising the step of: generating ground truth data for training the power mode classifier, wherein the ground truth data comprise pieces of input sensor data corresponding to a motor vehicle and labels indicating for each piece of input sensor data whether it requires switching to the high power mode or not.
                    In an analogous field of endeavor, TAYLOR teaches further comprising the step of: generating ground truth data for training the power mode classifier (See TAYLOR, e.g., “…The training data may include a particular set of inputs…accelerometer data…” of ¶ [0054], and Fig. 1 elements 100-150, Fig. 2 elements 200-270,Fig. 7 steps 710-790), wherein the ground truth data comprise pieces of input sensor data (See TAYLOR, e.g., “…a particular set of inputs that corresponds to a particular number of people getting into vehicle 110…” of ¶ [0054], and Fig. 1 elements 100-150, Fig. 2 elements 200-270,Fig. 7 steps 710-790) corresponding to a motor vehicle and labels indicating for each piece of input sensor data whether it requires switching to the high power mode or not (See TAYLOR, e.g., “…The training data may include a particular set of inputs that corresponds to a particular number of people getting into vehicle 110…accelerometer data…” of ¶ [0054], and Fig. 1 elements 100-150, Fig. 2 elements 200-270,Fig. 7 steps 710-790).
                   Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Mahmoud, as taught by TAYLOR, so as to achieving more safe, seamless, and robust autonomous operations.

    Consider claim 13:
                   The combination of Mahmoud, TAYLOR teaches everything claimed as implemented above in the rejection of claim 12. In addition, Mahmoud teaches further comprising labelling the pieces of input sensor data using an algorithm without compute and heat constraints which can determine whether the motor vehicle underlying the input sensor data needs to be started or stopped (See Mahmoud, e.g., “…the system may employ a learning algorithm in which the initial counter level may lead to an enhanced or optimal balance of system awareness/inactivity and battery life…” of ¶ [0036], ¶ [0050]-¶ [0054], ¶ [0067], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements).

    Consider claim 14:
                   The combination of Mahmoud, TAYLOR teaches everything claimed as implemented above in the rejection of claim 12. In addition, Mahmoud teaches further comprising the step of: based on the movement of the motor vehicle in the input sensor data (See Mahmoud, e.g., “…the distance or level (to anything in the vehicle's environment) detected by different ultrasound sensors may be stored as well. In order to keep the electrical power consumption low, the system may operate to wake up in a cyclical pattern…” of ¶ [0039], ¶ [0050]-¶ [0054], ¶ [0068], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements), instances where the motor vehicle is stationary for a certain amount of time is selected and used as examples of when to switch between the power modes (See Mahmoud, e.g., “…in addition to such capacitive sensors, the trigger may be achieved by the image processing devices of the vehicle that are operable to process image data captured by the vehicle camera or cameras. Such image processing devices may take reference images from the environmental scene at the time the vehicle is parked…” of ¶ [0039], ¶ [0050]-¶ [0054], ¶ [0068], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements).

    Consider claim 15:
                   The combination of Mahmoud, TAYLOR teaches everything claimed as implemented above in the rejection of claim 12. In addition, Mahmoud teaches further comprising the step of: assuming that the low power mode should be activated for a fixed set of scenes and scenarios (See Mahmoud, e.g., “…decide whether to initiate recording mode (video image capturing) jump to recording procedure (and exit the cyclical wake up mode)…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements), manually labelling when to switch between the power modes (See Mahmoud, e.g., “…decide whether to initiate recording mode (video image capturing) jump to recording procedure (and exit the cyclical wake up mode)…” of ¶ [0050]-¶ [0054], and Fig. 1 elements 10-14, Fig. 2 elements 1-12, Fig. 3 a typical time pattern for the cyclical wake up and sleep pattern for the system, and Fig. 12 various steps, Fig. 20 various elements).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Messick et al. (US Pub. No.: 2014/0310539 A1) teaches “A power controller of an information handling system (IHS) controls power allocation for the IHS with components that intermittently exhibit power transients. The power controller is configured to: identify an enhanced power state during which a maximum power required by the information handling system is greater than the amount of power provided by a primary PSU of a redundant configuration of PSUs; and allocate a portion of the unused operating margin of backup reserve power from the redundant PSUs to support intermittent power transients that occur during enhanced power state operation. The power controller is further configured to, in response to a detection of a condition that reduces an amount of unused operating margin of backup reserve power to less than an amount of additional power required to support the intermittent power transients, autonomously disable/limit the enhanced power state to prevent/limit an occurrence or magnitude of the intermittent power transients.”

          KANAMORI et al. (US Pub. No.: 2013/0002135 A1) teaches “A vehicle lamp controller includes a lamp control unit that performs lamp control, in which light amount or light distribution of each of a plurality of lamps to be provided on a vehicle that runs on electric power from a battery, is controlled, according to a priority that is assigned to each of the plurality of lamps, wherein the priorities are determined based on degrees of necessity of the plurality of lamps in securing safety for the vehicle. The vehicle lamp controller may further include a remaining battery charge detecting device for detecting a remaining charge of a battery, and the lamp control unit may be configured to perform the lamp control according to the priorities when the remaining charge becomes lower than a predetermined threshold.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667